DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the prior art of record, specifically Quan (US Patent Application Publication #2019/0229694) teaches a method for measuring modulated radio frequency (RF) signals from a device under test (DUT), the method comprising: inputting a test RF signal (Fig. 3, items 24 (combined signals from signal generators 21-23) to the DUT (Paragraphs 0144, 0271, 0322, 0324, 0365, 0371, 0412, 0413, and 0471).  
 However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach wherein the test RF signal is modulated with a repetitive complex waveform and a pulsed waveform, the repetitive complex waveform comprising a plurality of RF tones with an RF tone spacing and an RF repetition period, wherein a pulse width of the pulsed waveform is less than the RF repetition period; acquiring an output RF signal from the DUT responsive to the input test RF signal; down converting the output RF signal to an intermediate frequency (IF) signal; sampling the IF signal using an analog to digital converter (ADC) having an ADC clock frequency; measuring ADC samples of the IF signal; and reconstructing the test RF signal modulated with the repetitive complex waveform using the measured ADC samples.
Regarding claim 5, the prior art of record, specifically Quan (US Patent Application Publication #2019/0229694) teaches a method for measuring modulated radio frequency (RF) signals from a device under test (DUT), the method comprising:
inputting a test RF signal (Fig. 3, items 24 (combined signals from signal generators 21-23) to the DUT (Paragraphs 0144, 0271, 0322, 0324, 0365, 0371, 0412, 0413, and 0471). 
 	However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach wherein the test RF signal is modulated with a repetitive complex waveform and a pulsed waveform, the repetitive complex waveform comprising a plurality of RF tones with an RF tone spacing FMod and an RF repetition period TMod; acquiring an output RF signal from the DUT responsive to the input test RF signal, wherein the output RF signal is modulated with the repetitive complex waveform, comprising the RF tone spacing FMod and the RF repetition period TMod, and the pulsed waveform; down converting the output RF signal to an intermediate frequency (IF) signal, wherein the IF signal is modulated with a repetitive complex waveform comprising a plurality IF tones with an IF tone spacing FIF and an IF repetition period TIF, wherein the pulsed waveform of the test RF signal comprises on-pulses, each of which is a fraction of the IF repetition period TIF, and off-pulses, each of which is approximately an integer multiple of the IF repetition period TIF; sampling the IF signal using an analog to digital converter (ADC) having an ADC clock frequency FADC, wherein the RF tone spacing FMod is selected to equal a first fraction of the ADC clock frequency FADC, and wherein the IF tone spacing FIF is selected such that the plurality of RF tones are down converted to the plurality of IF tones which correspond to harmonics ADC, and the IF repetition period TIF equals an integer multiple of the RF repetition period TMod; measuring ADC samples of the IF signal during at least measurement periods, which substantially correspond to the on-pulses of the pulsed waveform, respectively; and concatenating a predetermined number of the ADC samples measured during the measurement periods to create a time record.
 	Regarding claim 13, the prior art of record, specifically Quan (US Patent Application Publication #2019/0229694) teaches a system for measuring modulated radio frequency (RF) signals from a device under test (DUT), the system comprising: a signal source (Fig. 3, items 24 (combined signals from signal generators 21-23) configured to generate a test RF signal that is applied to the DUT 25 (Paragraphs 0144, 0271, 0322, 0324, 0365, 0371, 0412, 0413, and 0471).
 	However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach wherein the test RF signal is modulated with a repetitive complex waveform and a pulsed waveform, the repetitive complex waveform comprising a plurality of RF tones with a tone spacing FMod and an RF repetition period TMod; 	a local oscillator (LO) configured to generate an LO signal having an LO frequency; a mixer configured to mix the LO signal with an output RF signal, received from the DUT in response to the applied test RF signal, and to output an intermediate frequency (IF) signal modulated with a repetitive complex waveform comprising a plurality of IF tones with a tone spacing FIF and an IF repetition period TIF, wherein the pulsed waveform of the test RF signal comprises on-pulses, each of which is a fraction of the IF repetition period TIF, and off-pulses, each of which is approximately an integer multiple of the IF IF;  an analog to digital converter (ADC) having an ADC clock frequency FADC and configured to sample the IF signal from the mixer, wherein the RF tone spacing FMod is selected to equal the ADC clock frequency FADC multiplied by N/M, N and M being positive integers, and wherein the IF tone spacing FIF is selected such that the plurality of RF tones are down converted to the plurality IF tones which correspond to harmonics of the ADC clock frequency FADC divided by M, and the IF repetition period FIF equals N times the RF repetition period TMod; and a processing unit programmed to measure ADC samples of the IF signal, and to accumulate measured ADC samples measured during measurement periods substantially corresponding to the on-pulses of the pulsed waveform, and to concatenate a predetermined number of the accumulated ADC samples to create a time record having a length equal to the IF repetition period TIF.
Dependent claims 2-4, 6-12, and 14-18 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lobo (US 2004/0156430), Verspecht (US 2003/0057964), Iwai (US 2019/0363917), Anderson et al. (US 2020/0103485), Quan (US 2017/0118569), Watanabe et al. (US 2011/0057665), Kurosawa (US 2009/0204357), Giles et al. (US 2008/0230624), and Fujisaka et al. (US Patent #6,335,701). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132